United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, VIRGIN
ISLANDS NATIONAL PARK, St. John, VI,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 21-0218
Issued: July 8, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On December 1, 2020 appellant filed an appeal from a May 28, 2020 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0218.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).1 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s
review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision.2
The 180th day following the May 28, 2020 decision was November 24, 2020. As appellant
did not file an appeal with the Board until December 1, 2020, more than 180 days after the May 28,
2020 OWCP decision, the Board finds that the appeal docketed as No. 21-0218 is untimely filed.
1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

2

Id. at § 501.3(e).

The Board, therefore, is without jurisdiction to review the appeal. Appellant has not offered a
reason to explain the failure to timely file an appeal with supporting documentation sufficient to
establish compelling circumstances. Because there is no final, adverse decision issued by OWCP
within 180 days of the December 1, 2020 filing of the instant appeal, the Board concludes that the
appeal docketed as No. 21-0218 must be dismissed.3 Accordingly.
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0218 is dismissed.
Issued: July 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” Id. at
§ 501.6(d).

2

